 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRon E.Savoia ConstructionCo., Inc.andBricklay-ers and Allied CraftsmenLocal7 andLaborers'InternationalUnion,Local894, AFL-CIOandOperativePlasterers'andCementMasons'InternationalAssociation,Local 109, AFL-CIO. Cases 8-CA-18771, 8-CA-18881, and 8-CA-18882June 17, 1988ORDER REMANDING PROCEEDINGBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn January 6, 1987, Administrative Law JudgeBenjaminSchlesinger issued a decision in this pro-ceeding. The Respondent filed exceptions, and theGeneral Counsel filed exceptions and a supportingbrief.On February 20, 1987, the Board issuedJohnDeklewa & Sons,282 NLRB 1375. The Board hasdecided to remand this case to the administrativelaw judge for further consideration in light ofDeklewa, lincluding,ifnecessary, reopening therecord to obtain more evidence on the collective-bargainingrepresentative status of the Unions.Accordingly, it is ordered that this proceeding isremanded to the administrative law judge for fur-ther action as noted above.It is further ordered that the administrative lawjudge shall prepare and serve on the parties a sup-plementaldecisioncontaining such resolutions,findings,conclusions,and recommendations asfound necessary consistent with the remand. Fol-lowing service of the supplemental decision on theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations shall be applicable.MEMBERCRACRAFT,dissenting.Contrary to my colleagues, I would not remandthis case to the administrative law judge. The factthat the Board inJohn Deklewa & Sons,282 NLRB1375 (1987), provided for retroactive application ofthat decision does not justify the Boardraising anissue no party has argued in this case.'Deklewawas decided approximately2 weeks after the Respondent'sexceptions were filed with the Boardin thisproceedingWhileit is truethat the Respondent's exceptionsdo not preciselyanticipatethe theory,available underDeklewa,by which theRespondentwould not have abargaining obligationwiththeChargingParties,Exception 2 in partargues that"At notime did the Respondentformally recognize Local894 as bargaining agent andinOctober,1985 requestedcertification bythe Board Clearly theRespondent was not willingto recognize Local894 unlessitwas certified." This assertion, coupled withDeklewa'sdecla-ration thatits rules shallapply "toall pending cases," supra at 1389, issufficientto authorize a remand hereWe find it unnecessary to commenton what inferencescan be drawnon the present record as to the exist-ence ornonexistenceof a 9(a) relationshipThe parties will be given anopportunityto argue theapplicability ofDeklewato thepresent recordand the need,if any, to profferadditional evidenceMember Babsonagrees that a remand is warranted under the circumstances of this case289 NLRB No. 26Even though the Board may havethe legal au-thority toact inthe absence of exceptions, the gen-eral practice, as codified in the Board'sRules, is tolimit the scope of reviewto the issuesraised by theparties.SeeAnnistonYarnMills,103NLRB 1495(1953) ("well-establishedBoard practice" is toadopta judge's findingsto which noexceptions arefiled); Section 102.46(b)(2) of the Board's Rules andRegulations.("Any exception . . . not specificallyurged shall be deemed to have been waived.")Consistent with the logic of the Rules, the Boardhas rejected exceptions that fail to comply with therequirementthat an excepting party must set forthwith specificity the portions of a judge'sdecisionto which it excepts and the basis for the exceptions.SeeBonanzaSirloin Pit, 275NLRB 310 (1985), andcases cited therein. A fortiori when no party hasraised an issue, theBoard should decline to do soon behalf of any party. SeeSpringfield TransitMan-agement,281 NLRB 72 (1986), in which the Boarddeclined to pass on a jurisdictionalissue,despitethe recentissuanceofRes-Care, Inc.,280 NLRB670 (1986), because no party raised the matter in itsexceptions.The judge's decision in this caseissued in Janu-ary 1987. The Respondent filed exceptions, and theGeneral Counsel filed exceptions and a supportingbrief.Neither party raised the 8(f) issue.Deklewaissued immediately after the parties filed their posi-tionpapers.Throughout the entire proceedingherein and in its exceptions, the Respondent's soledefenses to the complaintallegationsthat theUnions enjoyed 9(a) status were that the Unionshad not been certified and that the bargaining unitswere inappropriate as they were one-person units.Neither of these defenses would appear to be af-fected in any way by the issuance ofDeklewa.'Noparty sought to bringDeklewa'sapplicability to theBoard's attention. Now, more than 15 months afterDeklewaissued, even though the parties still havenot raised the 8(f) issue, the majority does so suasponte.Under these circumstances, I believe themajority's action is an unjustified departure fromthe above-cited precedent and an abuse of discre-tion. I therefore dissent.'The majorityadmits the Respondent's exceptions do not relate di-rectly tothe issues decided inDeklewaNevertheless they contend thelanguage of the Respondent'sException2, coupled withDeklewa'sstate-ment that its revisionof 8(f) law will be applied retroactively,justifies aremand in this caseHowever,as noted above,the Respondent's excep-tionsto thebargainingorderwere basedon specificallegations about theUnions' 9(a) status, i.e., thatthe Unionswere notcertifiedand that theyrepresented one-person units. The Respondent'sException2,quoted bythe majority,that theUnions could neverbe 9(a) representativeswithoutBoardcertification,had no merit whenfiled,does not address the area oflaw restructuredbyDeklewa,and still hasno merit Accordingly, I donot find the Respondent's exceptions broad enough to encompass a spe-cificDeklewaissue and put thatDeklewaissue before the Board